SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT
     THIS SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT (this “Amendment”) is
executed as of February 19, 2008 (“Effective Date”) among Cofina Funding, LLC
(the “Issuer”), Venus Funding Corporation (the “Conduit Purchaser”), Bank
Hapoalim B.M. (the “Funding Agent”), and the Committed Purchasers party hereto.
Background
     1. The Issuer, the Funding Agent and the Conduit Purchaser and Committed
Purchasers are parties to that certain Note Purchase Agreement dated as of
February 21, 2006 (as amended, the “Agreement”); and
     2. The parties hereto desire to amend the Agreement as hereinafter set
forth.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
Agreement
     In consideration of the mutual covenants contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
          1. Certain Defined Terms. Capitalized terms that are used herein
without definition and that are defined in the Agreement shall have the same
meanings herein as in the Agreement.
          2. Amendment to Agreement. The Agreement is hereby amended as follows:
     2.1 The “Purchase Expiration Date” is hereby extended to February 18, 2009.
          3. Effect of Amendment. Except as expressly amended and modified by
this Amendment, all provisions of the Agreement shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
to “this Agreement”, “hereof”, “herein” or words of similar effect referring to
the Agreement shall be deemed to be references to the Agreement as amended by
this Amendment. This Amendment shall not be deemed to expressly or impliedly
waive, amend or supplement any provision of the Agreement other than as set
forth herein.
          4. Effectiveness. This Amendment shall become effective as of the date
hereof upon receipt by the Liquidity Agent of counterparts of this Amendment
(whether by facsimile or otherwise) executed by each of the other parties
hereto.





--------------------------------------------------------------------------------



 



          5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.
          6. Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York without regard to
any otherwise applicable principles of conflicts of law.
          7. Section Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this amendment or the Agreement or any provision hereof or thereof.
[SIGNATURES CONTINUE ON FOLLOWING PAGE]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly signed by the parties as
of the date set forth above.

            COFINA FUNDING, LLC, as Issuer
      By:           Name:           Title:           VENUS FUNDING CORPORATION,
as Conduit Purchaser
      By:           Name:           Title:           BANK HAPOALIM B.M.,
as Funding Agent
      By:           Name:           Title:               By:           Name:    
      Title:           HSH NORDBANK AG, NEW YORK BRANCH,
as a Committed Purchaser
      By:           Name:           Title:               By:           Name:    
      Title:        

3